UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 03/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Fund Incorporated March 31, 2017 (Unaudited) Common Stocks - 97.3% Shares Value ($) Automobiles & Components - 1.1% Ford Motor 1,126,696 Banks - 7.6% JPMorgan Chase & Co. 353,782 31,076,211 PNC Financial Services Group 250,141 30,076,954 U.S. Bancorp 513,777 26,459,516 Capital Goods - 8.4% Eaton 204,489 15,162,859 Fortive 218,303 13,146,207 Honeywell International 198,363 24,769,588 Raytheon 132,165 20,155,163 United Technologies 206,102 23,126,705 Consumer Services - 1.5% Starbucks 295,229 Diversified Financials - 7.8% Ameriprise Financial 231,014 29,957,896 CME Group 266,877 31,704,988 Synchrony Financial 819,882 28,121,953 Energy - 7.5% EOG Resources 303,316 29,588,476 Halliburton 565,933 27,849,563 Schlumberger 372,714 29,108,963 Food & Staples Retailing - 3.9% Costco Wholesale 166,372 27,898,921 Walgreens Boots Alliance 207,421 17,226,314 Food, Beverage & Tobacco - 3.9% Kellogg 176,743 12,833,309 Kraft Heinz 181,459 16,478,292 Molson Coors Brewing, Cl. B 158,828 15,201,428 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.3% (continued) Shares Value ($) Health Care Equipment & Services - 9.6% Abbott Laboratories 488,118 21,677,320 Aetna 129,625 16,533,669 Boston Scientific 836,154 a 20,795,150 Danaher 235,977 20,183,113 UnitedHealth Group 188,847 30,972,797 Materials - 5.4% Dow Chemical 310,589 19,734,825 Nucor 182,491 10,898,363 Praxair 121,865 14,453,189 Vulcan Materials 140,609 16,940,572 Media - 4.2% CBS, Cl. B 296,484 20,564,130 Charter Communications, Cl. A 85,504 a 27,987,169 Pharmaceuticals, Biotechnology & Life Sciences - 6.0% Celgene 204,570 a 25,454,645 Merck & Co. 410,171 26,062,265 Regeneron Pharmaceuticals 46,757 a 18,118,805 Retailing - 6.5% Amazon.com 38,086 a 33,764,762 Priceline Group 9,264 a 16,489,642 Ulta Beauty 87,001 a 24,815,295 Semiconductors & Semiconductor Equipment - 3.9% Broadcom 104,843 22,956,423 Texas Instruments 278,409 22,428,629 Software & Services - 14.8% Alphabet, Cl. A 27,946 a 23,692,619 Alphabet, Cl. C 37,463 a 31,077,806 Facebook, Cl. A 235,493 a 33,451,781 Microsoft 628,794 41,412,373 Oracle 500,912 22,345,684 salesforce.com 219,927 a 18,141,778 Technology Hardware & Equipment - 2.3% Cisco Systems 802,509 Common Stocks - 97.3% (continued) Shares Value ($) Transportation - 1.8% Union Pacific 201,500 Utilities - 1.1% NextEra Energy 97,368 Total Common Stocks (cost $873,271,668) Other Investment - 3.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $36,221,572) 36,221,572 b Total Investments (cost $909,493,240) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 14.8 Health Care Equipment & Services 9.6 Capital Goods 8.4 Diversified Financials 7.8 Banks 7.6 Energy 7.5 Retailing 6.5 Pharmaceuticals, Biotechnology & Life Sciences 6.0 Materials 5.4 Media 4.2 Semiconductors & Semiconductor Equipment 3.9 Food & Staples Retailing 3.9 Food, Beverage & Tobacco 3.9 Money Market Investment 3.2 Technology Hardware & Equipment 2.3 Transportation 1.8 Consumer Services 1.5 Automobiles & Components 1.1 Utilities 1.1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS The Dreyfus Fund Incorporated March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 1,099,259,663 - - Equity Securities— Foreign Common Stocks † 22,956,423 - - Registered Investment Companies 36,221,572 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At March 31, 2017, accumulated net unrealized appreciation on investments was $248,944,418, consisting of $253,826,864 gross unrealized appreciation and $4,882,446 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Fund Incorporated By: /s/ Bradley J.
